Citation Nr: 1206991	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Service connection for PTSD was denied therein.  An appeal as to this determination has been perfected by the Veteran.

During the pendency of the appeal, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

This matter last was adjudicated in a December 2009 supplemental statement of the case (SSOC).  VA treatment records subsequently were submitted by the Veteran.  Some were duplicates of those already of record and considered in the SSOC but some were new.  The Veteran's representative waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider these new VA treatment records in a January 2012 statement.  Therefore, the Board has jurisdiction to consider them in the first instance here.  See 38 C.F.R. § 20.1304(c).  

In September 2011, the Veteran testified at a Video Conference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDING OF FACT

PTSD is not etiologically related to service.


CONCLUSION OF LAW

PTSD is not due to or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.


With respect to PTSD claims based on in-service personal assault, VA cannot find that service connection is not warranted without first advising the claimant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a stressor and allowing the claimant the opportunity to furnish this type of evidence or advising VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

The Veteran submitted a statement in support of service connection for PTSD secondary to personal trauma simultaneous with submitting the instant claim in August 2007.  A list of evidence from sources other than his service records and evidence of behavior changes which may constitute credible supporting evidence of a stressor was set forth on the back of this statement.  It was acknowledged by the Veteran as he supplied information corresponding to this evidence.

Via letter dated in December 2007, the Veteran was notified of the general criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  Dingess, 19 Vet. App. 473

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  The December 2007 letter predated the initial adjudication by the AOJ/RO in April 2008.  All required notice with the exception of evidence pertaining specifically to PTSD claims based on in-service personal assault was fully addressed by it.  This specific notice never was provided.  However, the Veteran had actual knowledge of the evidence and furnished it prior to the April 2008 initial adjudication by the AOJ/RO through the August 2007 statement.  He further was afforded and took advantage of the opportunity to participate in the processing of the claim by testifying at a hearing.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Associated with the claims file prior to the instant claim were the Veteran's service treatment records, service personnel records, VA treatment records, and a private treatment record.  During the pendency of the instant claim, updated VA treatment records regarding the Veteran were submitted by him as well as obtained by VA.  
A VA examination regarding the instant claim was performed in January 2008.  
Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Appellate review may proceed given that the above shows that neither the duty to notify nor the duty to assist serves as a prohibition to such review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Evidence and Analysis

The Board notes at the outset that the Veteran already has service connection for paranoid schizophrenic reaction, rated as 50 percent disabling.  However, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).    

The Veteran contends he has PTSD as a result of having been sexually assaulted by a medical orderly while the Veteran was hospitalized during service for psychiatric problems.  He further contends that he reported each assault to hospital staff, but the orderly was present both times and denied the incidents so no action was taken.  The Veteran also states he reported the assaults to a military nurse while en route back to the United States and to a VA therapist in training in the late 1970's or early 1980's.  The Veteran finally contends that he got along with everybody and was functioning adequately prior to the assault, but following the assault he had flashbacks and unmanageable anger, was unable to hold a job, isolated himself, experienced difficulty with intimacy, divorced numerous times, and attempted suicide.

Service treatment records (STRs) and service personnel records reflect the following.  The Veteran was seen a military hospital in Germany in mid April 1963 due to strange behavior, violent behavior, functioning very poorly in his unit, increasing his intake of alcohol, and failure to develop any friendships.  An Article 15 for drunk and disorderly conduct was noted.  He at times appeared to be daydreaming, was concerned about his health to a delusional or almost delusional degree, and his denial of hallucinations was questioned.  The Veteran was diagnosed with schizophrenic reaction, admitted for inpatient treatment, and prescribed medication.  He kept himself apart from other patients as well as staff during his hospitalization.  

In early May 1963, the Veteran was transferred back to the United States and again was hospitalized.  It was indicated that he had failed to form good relationships throughout his civilian life, had few friends, did poorly in school, and worked sporadically for durations of one year or less at numerous menial jobs.  He continued to exhibit violent behavior, consumed alcohol, and attempted suicide but befriended a few other patients.  The Veteran was discharged both from the hospital and from service in July 1963.

At no point was reference made in service treatment or personnel records to the Veteran being assaulted, whether sexually or otherwise, by an orderly in either the German hospital or the American hospital.  There is no mention of an altercation of any kind with an orderly.  

A VA rating decision in September 1963 granted service connection for schizophrenic reaction effective from the date following the Veteran's discharge from service.

VA treatment records, VA examinations, a private treatment records, and a statement from the Veteran dated from the 1960's to the early 1980's document his continued psychiatric problems, alcoholism, inability to hold a job, and failed relationships to include divorces.  No diagnosis of PTSD or mention of an in-service sexual assault was made therein until July 2007.

In a July 2007 letter, a VA clinical nurse specialist opined that the Veteran had PTSD symptoms related to sexual abuse/molestation trauma that occurred while in the military.  A VA treatment record dated in November 2007, again made by a clinical nurse specialist, contains a diagnosis of PTSD related to sexual trauma and includes a reference to military sexual trauma (MST).

During a January 2008 VA examination the Veteran acknowledged that he was agitated and psychotic at the time of his alleged sexual assault during service and that he had poor/confused memory of that time, but he was certain the assault actually occurred and was not a result of hallucination, delusion, or confabulated memory.  The clinical psychologist who conducted this examination diagnosed the Veteran with "rule out PTSD."  This was because the Veteran exhibited PTSD symptoms consistent with those seen in sexual assault victims but "there is no objective way to verify whether the assault was real or the result of psychotic thinking/delusions."  In this regard, it was noted that the Veteran's symptoms were real because he believed the assault occurred; however, it also was noted that delusional thinking was evidenced in hospital records at the time of the alleged assault.  The clinical psychologist additionally cited a further complication in that the Veteran reported having been sexually abused as a child by a friend of his father.

PTSD (sexual trauma) diagnosed by a staff psychiatrist in a July 2008 VA treatment record.  A VA treatment record dated in September 2008 reflects the Veteran's report that he had a civilian sexual trauma experience while working as a chef and that he was intoxicated at the time.  A January 2009 VA treatment record documents the Veteran's recount of being sexually assaulted as a child by both his older brother and his uncle.  A July 2009 VA treatment record further documents the Veteran's report that upon recent confrontation his older brother had denied any recollection of assaulting him.

The Board finds the Veteran has been competently diagnosed with PTSD.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51 (1992).  The next questions accordingly are whether there is credible supporting evidence that the Veteran's claimed in-service stressor occurred and whether a link between any such stressor and his current PTSD exists.

The Board acknowledges the opinions of the VA clinical nurse specialist that the Veteran has PTSD symptoms related to sexual abuse/molestation trauma that occurred while in the military.  However, just because a physician or other health care professional accepted the Veteran's description of his active service experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson, 2 Vet. App. at 614.  The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki, 6 Vet. App. at 91.

The Veteran is competent to recount that he was sexually assaulted twice during service as well as to recount that he reported such assaults during service, because these events are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  However, once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran is not lying, in that he has been found to truly believe he suffered in-service sexual assaults to the point that his PTSD symptoms are real.  However, the Board further finds the Veteran is not credible for the reasons below.  

In addition to contemporaneous STRs not corroborating the Veteran's recount of being sexually assaulted and of reporting such, it is notable that he was hospitalized for psychiatric problems at the time the alleged assaults occurred; his contemporaneous symptoms included daydreaming, concern to a delusional or almost delusional degree, and questionable hallucinations.  The Veteran in fact admitted during January 2008 VA examination that he had been agitated and psychotic at the time of the alleged assaults, and that he has poor/confused memory of that time.  For these reasons, the Board finds the Veteran to not be a credible historian.

The Veteran's contention of changes in his behavior after the claimed in-service assault is not supported by the evidence of record.  Comparison of the Veteran's behavior before and after the alleged assault shows no significant change.  Service treatment and personnel records reflect the Veteran did poorly in school and work and did not form good relationships even prior to entering service.  These records additionally show the Veteran was functioning poorly and had not developed any friendships in service even before he was hospitalized for psychiatric problems.  They further show the Veteran exhibited strange and violent behavior in service and consumed increasing amounts of alcohol to the point of being drunk even before the alleged assault occurred.  After the claimed in-service stressor, service treatment and personnel records show continued violent behavior, alcohol consumption and suicide gestures, but do not show a significant change in character or degree.  

Sources outside service personnel and treatment records provide no corroboration of the Veteran's claimed in-service stressor.  Absent from the record are statements from family members, roommates, fellow service members, clergy, or others who might have knowledge of the Veteran's claimed in-service stressor.  In sum, there is only the Veteran's unsupported account of the alleged trauma, but the Veteran is shown to be not credible as a historian.

Additionally, it is notable that the Veteran's claims of sexually assault/trauma have evolved over time.  He asserted in 2007 that he had been sexually assaulted by the orderly during service.  In 2008 he asserted sexual abuse by a friend of his father as a child and a sexual trauma experience by someone when he was a chef following service, and in 2009 he asserted that his older brother and uncle sexually assaulted him as a child.  The Board cannot and need not comment on the credibility of the claimed sexual assaults outside service, but the fact that the number of perpetrators and number of assaults has increased over time suggests at least some facial implausibility.  

Of final note is that the clinical psychologist who conducted the January 2008 VA examination opined that "there is no objective way to verify whether the [Veteran's claimed in-service] assault was real or the result of psychotic thinking/delusions."  This opinion was based on review of the claims file, as is required for after-the-fact medical nexus evidence.  In contrast, the VA clinical nurse specialists and staff psychologist who opined or diagnosed PTSD/PTSD symptoms in relation to MST appear to have done so based on the Veteran's recount of such trauma rather than a review of the evidence.  This recount also has been found by the Board to be not credible.

In sum, the Board has found the Veteran to have not demonstrated a verified or verifiable in-service stressor on a diagnosis of PTSD can be based.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

Service connection for PTSD is denied.





____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


